Citation Nr: 1225876	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD) with depression, alcohol and drug abuse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2007 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which denied the Veteran's attempt to reopen a claim of entitlement to service connection for PTSD with depression, alcohol and drug abuse.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in May 2009, the Veteran requested a videoconference hearing before the Board.  By letter, dated in January 2010, the Veteran was advised that he was scheduled for a hearing on February 10, 2010.  However, on March 11, 2010, the Veteran requested that his hearing be cancelled.  See 38 C.F.R. § 20.704(e) (2011).  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for PTSD with depression, alcohol and drug abuse, the Board, as a fact finder within VA, must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.  


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board believes that this case must be remanded for additional evidentiary development.  


As noted above, the Veteran seeks to reopen a previously denied claim of entitlement to service connection for PTSD with depression, alcohol, and drug abuse.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of the claim.  It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  

VA is not required to provide an examination until new and material evidence is presented and the claim reopened.  See 38 C.F.R. § 3.159(4)(C)(iii) (2011).  However, the Court has held that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In this case, the Veteran was afforded a VA examination in May 2009, in conjunction with his request to reopen a claim for service connection for PTSD with depression, alcohol and drug abuse.  The Veteran reported that he had a lot of depression and guilt over an incident that occurred while he was in the military.  The Veteran indicated that he and his sister went out to a party while he was home on leave.  He also reported that his sister and her husband were separated at the time, and the husband showed up with a gun.  The Veteran reported that he and the brother-in-law wrestled; as he tried to get the gun away from the brother-in-law, his sister jumped between them and ended up getting shot and killed.  The Veteran stated that he always had a lot of guilt over this and that, when he got back, his daughter was shot in the same way by her estranged husband.  The Veteran indicated that his family blamed him for his sister's death, and his mother died still hating him.  The Veteran also reported significant additional stressors including some from his childhood, including him being raped by an uncle when he was between the ages of 8 and 9.  The Veteran also reported a recent stressor, including his brother passing away a few months ago.  He reported a significant history of drug and alcohol abuse, but he has not used either in 3 and 1/2 years.  

Following a mental status examination, the examiner stated that PTSD was not found.  The examiner noted that the Veteran primarily reported symptoms consistent with a depressive disorder; he did not report symptoms sufficient to warrant a diagnosis of PTSD at this time.  The examiner further noted that the Veteran does have significant stressors, beginning in childhood and continuing to the present.  He stated that he believed that the Veteran is suffering from a depressive disorder, most likely major depressive disorder, recurrent, moderate, possibly with concurrent dysthymic disorder.  

Although the May 2009 VA examiner specifically found that a current diagnosis of PTSD was not warranted, he did not address the question as to the relationship, if any, between the currently diagnosed major depressive disorder and dysthymic disorders and military service.  

In light of the Veteran's contentions and the medical evidence discussed above, the Board finds it necessary to secure an additional examination to ascertain whether an acquired psychiatric disorder is etiologically related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation in order to determine the current diagnosis or diagnoses of his claimed acquired psychiatric disorder(s).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service.  



In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions:  

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his psychiatric disorders since his separation from service.  After securing the necessary releases, the RO should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran properly notified thereof.  

2.  Following completion of the above, the Veteran should also be afforded a VA mental disorders examination to determine the nature and likely etiology of any currently diagnosed psychiatric disorder.  The claims folder should be made available to the examiner for review and all indicated testing should be conducted. Based on the examination and review of the record, the examiner should identify all psychiatric impairment that is present and describe the nature of any that has been identified.  As to any psychiatric disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that the disorder is causally related to the Veteran's military service and/or a service-connected disability (to include on a secondary aggravation basis).  The opinion should adequately summarize the relevant history and clinical findings, and provide rationale as to all medical conclusions rendered.  
The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the scheduled examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.  


3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  All actions should be documented in the claims file.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 






Department of Veterans Affairs


